ON RETURN TO REMAND

BOWEN, Presiding Judge.
The circuit court responded to this Court’s order of remand by filing an “order on remand” on November 10, 1994. That order meets the requirements of Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975). In addition, the order states that “all parties agreed that an arrest of the defendant was not necessary” and that the circuit court “obtained jurisdiction by consent of the defendant.” The order states that the appellant’s probation was revoked because he violated the condition of his probation requiring him to complete the course for adult sex offenders of child victims at the North Alabama Sex Offender Treatment Program, and, because, in fact, “when he was interviewed for admittance [he] denied that he was a sex offender” — a denial which “directly contradicted the defendant’s plea of guilty and was a violation of the principal condition of his probation.”
The judgment of the circuit court revoking the appellant’s probation is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.